Title: To Benjamin Franklin from Dumas, 23 May 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin



Monsieur
La haie 23e. May 1780
Depuis ma derniere, j’ai écrit une Lettre très-soumise au Gd. Facteur où je lui demande pardon pour la 3e. ou 4e. fois. Il ne répond pas. Je ne puis donc rien faire de plus, jusqu’à-ce que vous me prescriviez quelque chose de plus, que d’avoir patience & d’attendre qu’il revienne. Je n’en serai pas moins prompt à lui rendre service si je puis, & s’il le veut. S’il arrivoit quelque grande nouvelle d’Amérique, je me recommande pour la savoir, s’il est possible, le premier, afin de pouvoir la lui annoncer. Cela pourroit devenir le véhicule du racommodement.
On me mande d’Amsterdam, qu’il y est entré un petit navire du Continent Américain, Cap. Moses Brown, consigné à Mr. Hodson, Maison qui ne passe pourtant pas pour être amie des Américains. Mais cette phrase devroit-elle jamais sortir de ma bouche, après les cuisants chagrins qu’elle m’a causés? Le Cape. du navire n’avoit pas encore délivré ses Lettres.
Un Vaisseau parti de St. Eustache au commencement d’Avril, a apporté la nouvelle, qui y étoit parvenue de la part des Angloismêmes, de l’extrême embarras où ils se trouvent dans ces merslà; leurs forces etant divisées, & une des divisions bloquée à Ste. Lucie.
Mrs. Van De Perre & Meyners m’ont écrit fort poliment pour m’accuser la reception de votre Lettre, & de celle du Commodore Jones. Je leur avois joint une copie de la résolution du Congrès touchant le vaisseau portugais dont vous leur avez fait mention.
La Requête d’Amsterdam a été retardée par l’opposition de deux ou trois fortes maisons, soufflées par certaines gens ici qui continuent de mettre des entraves à toutes ces bonnes choses. On m’assure néanmoins qu’elle sera présentée. C’est les mêmes gens qui ont fait nommer, pour aller négocier un Corps de Matelots au Danemark, un homme élégant qui a voyagé en Italie, &c. & qui joue joliment dans des Proverbes & dans des Drames de Société. Si l’Etat accepte le 3e. Matelot de la Marine, notre Ami m’assure que cela seul donneroit le Corps de Matelots dont on a besoin; car la Hollande & la Frise seule emploient, dit-on 5000 vaisseaux au Commerce de la Baltique, de la France, de l’Espagne, du Portugal, & de la Méditerranée. Ainsi le Virtuose pourra revenir jouer ses drames en Hollande.
Je suis avec un très-grand respect Monsieur, Votre très-humble & très-obéissant serviteur
D


Nous ne doutons pas, notre ami & moi, qu’on ne cherche ici, dans le fonds, qu’à faire naître des prétextes pour ne point convoyer; à moins qu’on n’y soit forcé par les premieres dépêches qui arriveront de Russie.

Je vous ai dit que la Requête a trouvé de l’opposition, & qu’on envoie un Damoiseau pour négocier des Matelots: voici un troisieme trait: c’est qu’on a mis en commission & envoyé au Texel une quantité trop grande de vaisseaux pour le peu de Matelots qu’on a; ainsi, aucun n’étant complet, on a un beau prétexte pour dire qu’on manque de matelots. C’est notre Ami qui m’a dit tout cela ce matin.
Passy à S.E. M. Franklin

 
Addressed: à Son Excellence / Monsieur B. Franklin, / Esqr. Min. Plenipe. / des Etats Unis &c. / Passy./.
Notation: Dumas la haie. May 23. 80
